J-S20009-20
J-S20010-20
J-S20011-20

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MATTHEW GOMEZ                         :
                                       :
                   Appellant           :   No. 1162 EDA 2019

      Appeal from the Judgment of Sentence Entered March 22, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005979-2015-,
           CP-51-CR-0009019-2015, CP-51-CR-0009020-2015


 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MATTHEW GOMEZ                         :
                                       :
                   Appellant           :   No. 1163 EDA 2019

      Appeal from the Judgment of Sentence Entered March 22, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005979-2015,
           CP-51-CR-0009019-2015, CP-51-CR-0009020-2015


 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MATTHEW GOMEZ                         :
                                       :
                   Appellant           :   No. 1164 EDA 2019
J-S20009-20
J-S20010-20
J-S20011-20


         Appeal from the Judgment of Sentence Entered March 22, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0005979-2015,
              CP-51-CR-0009019-2015, CP-51-CR-0009020-2015



BEFORE: SHOGAN, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY SHOGAN, J.:                          FILED NOVEMBER 06, 2020

       Appellant, Matthew Gomez, appeals from the judgments of sentence

imposed following a probation-revocation hearing. Appellant has filed appeals

in three underlying court of common pleas matters. Each appeal has been

given a separate Superior Court docket number: 1162 EDA 2019, 1163 EDA

2019, and 1164 EDA 2019. The appeals include identical issues and briefs.1

A single trial court opinion disposed of all three matters. As such, we sua

sponte consolidate these matters pursuant to Pa.R.A.P. 513 and address them

concurrently.


____________________________________________


1   As Appellant stated in his appellate briefs:

       This appeal represents a challenge to three related matters, which
       are listed consecutively by this Court, 1162 EDA 2019, 1163 EDA
       2019, and 1164 EDA 2019 (on appeal from CP-51-CR-0009019-
       2015, CP-51-CR-0005979-2015, and CP-51-CR-0009020-2015).
       The lower court held a single hearing on all three matters as a
       consolidated revocation and sentencing proceeding. As explained
       infra, because this Court did not grant Petitioner’s request in the
       alternative to consolidate the matter, and deferred the issue to
       the panel, separate but identical briefs were filed in each case.

Appellant’s Brief at 1.

                                           -2-
J-S20009-20
J-S20010-20
J-S20011-20

      The trial court summarized the factual and procedural history of these

cases as follows:

             By way of background, as of CP-51-CR-0005979-2015,
      [A]ppellant appeared before the Honorable Robert J. Coleman of
      the Court of Common Pleas of Philadelphia County on July 28,
      2016, and entered a negotiated guilty plea to charges of
      aggravated assault graded as a felony of the second degree, and
      possessing instruments of crime, generally, a misdemeanor of the
      first degree, in exchange for which he received a sentence of five
      years’ probation on the aggravated assault charge and a sentence
      of eleven and one-half to twenty-three months’ incarceration
      followed by a term of probation of three years which was ordered
      to be served consecutively to the probationary sentence imposed
      on the aggravated assault charge.         Thereafter, [A]ppellant
      appeared before this [c]ourt on May 15, 2017, for a violation of
      probation hearing.1 At the conclusion of the hearing, this [c]ourt
      revoked [A]ppellant’s probation and imposed a sentence of one to
      two years’ incarceration followed by a term of probation of five
      years. Appellant was ordered to be supervised by the Sex
      Offender’s Unit of the Philadelphia Probation Department. No
      further penalty was imposed on the possessing instruments of
      crime, generally, charge.

            1 The case was referred to this [c]ourt administratively
            for the violation of probation hearing.

            Appellant again appeared before this [c]ourt on March 22,
      2019 for a violation of probation hearing. At the conclusion of the
      hearing, this [c]ourt revoked [A]ppellant’s probation and imposed
      a sentence of two to four years’ incarceration followed by a term
      of probation of four years.

            As of CP-51-CR-0009019-2015, and CP-51-CR-0009020-
      2015 [A]ppellant appeared before this [c]ourt on March 17, 2016,
      and entered a negotiated nolo contendere pleas to two separate
      counts set forth in the above two Bills of Information charging
      indecent assault of a person less than thirteen years of age in
      exchange for which he was promised that he would receive
      immediate parole followed by five years’ reporting probation with
      Sex Offender Conditions. Said sentences were imposed on July
      14, 2016. Appellant was directed to have no unsupervised contact

                                     -3-
J-S20009-20
J-S20010-20
J-S20011-20

       with minors, to stay away from the victims, and submit to lifetime
       sex registration.

             On May 15, 2017, [A]ppellant appeared before this [c]ourt
       for a violation of probation hearing at the conclusion of which
       probation was revoked and sentences of one to two years’
       incarceration followed by a term of probation of four years on both
       of the indecent assault convictions were imposed on [A]ppellant.
       This [c]ourt ordered [A]ppellant to be supervised by the Sex
       Offender Unit of the Probation Department and to receive mental
       health treatment.

             On March 22, 2019, [A]ppellant again appeared before this
       [c]ourt for a violation of probation hearing. At the conclusion of
       the hearing, this [c]ourt revoked [A]ppellant’s probation in both
       cases and imposed a sentence of four years’ probation as of CP-
       51-CR-0009019-2015 and a sentence of incarceration of two to
       four years as of CP-51-CR-0009020-2015, which sentence was
       ordered to run concurrently with the sentence of incarceration of
       imposed as of CP-51-CR-0005979-2015.

             On April 15, 2019, [A]ppellant filed an untimely post-
       sentence motion as of CP-51-CR-0009020-2015 only.2 On April
       22, 2[01]9, [A]ppellant filed notices of appeal in each of the three
       cases.[2] He thereafter filed a court-ordered Pa.R.A.P. 1925(b)
       Statement of Matters Complained of on Appeal.

              2 This [c]ourt leaves it to the discretion of the
              reviewing court to determine whether [A]ppellant
              waived appellate review as of the other two Bills of
              Information because of the failure to file separate
              post-sentence motions in those other cases.

Trial Court Opinion, 7/8/19, at 1-3.



____________________________________________


2  Thirty days from March 22, 2019, was Sunday, April 21, 2019. Thus,
Appellant had until Monday, April 22, 2019, to file his notice of appeal. See
1 Pa.C.S. § 1908 (for computations of time, whenever the last day of any such
period shall fall on Saturday or Sunday, or a legal holiday, such day shall be
omitted from the computation.).

                                           -4-
J-S20009-20
J-S20010-20
J-S20011-20

       Appellant presents the following issues for our review:

       1. Should not this Court address the merits of Appellant’s appeal
       where he filed one timely appeal for each docket and the transcript
       numbers all represent one judgment of sentence imposed by a
       single judge on one defendant during one proceeding?

       2. Was not the evidence insufficient to support a revocation of
       probation on each case where the Commonwealth failed to prove
       that Appellant violated lawfully imposed conditions of probation
       relating to curfew, sex offender treatment, and possession of non
       -obscene videos or games, where the Board of Probation and
       Parole lacked authority to impose these condition[s], and the trial
       court, as required by 42 Pa.C.S.A. §9754, had not imposed them?

       3. Did not the trial court impose a manifestly excessive sentence
       of total confinement for technical violations in violation of Sections
       9771 and 9721 of the Sentencing Code, where the sentence is
       both unreasonable and unnecessary to vindicate the authority of
       the court, and where the court failed to consider the least
       restrictive alternatives, Appellant’s needs, and the possible harm
       to the community?

Appellant’s Brief at 4.

       Appellant first raises the issue of whether these appeals are properly

before us.3 The record reveals that on April 22, 2019, Appellant filed identical

notices of appeal at trial court docket numbers at CP-51-CR-0009019-2015,

CP-51-CR-0009020-2015, and CP-51-CR-0005979-2015. All three notices of

appeal bore docket numbers CP-51-CR-0009019-2015, CP-51-CR-0009020-

2015, and CP-51-CR-0005979-2015. Notices of Appeal, 7/31/18. This Court’s


____________________________________________


3 While Appellant raises this matter in his first issue, had he not raised it, we
would have addressed this issue sua sponte as it pertains to our jurisdiction.
See Commonwealth v. Borrero, 692 A.2d 158, 159 (Pa. Super. 1997)
(permitting appellate court to sua sponte examine its jurisdiction).

                                           -5-
J-S20009-20
J-S20010-20
J-S20011-20

criminal docketing statements reflect that the appeal at CP-51-CR-0009019-

2015 was docketed at Superior Court docket number 1162 EDA 2019, the

appeal at CP-51-CR-0009020-2015 was docketed at Superior Court docket

number 1163 EDA 2019, and the appeal at CP-51-CR-0005979-2015 was

docketed at Superior Court docket number 1164 EDA 2019.

      In Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), our Supreme

Court explained that “[t]he Official Note to [Pa.R.A.P.] 341 provides a bright-

line mandatory instruction to practitioners to file separate notices of appeal.”

Id. at 976-977. “Where ... one or more orders resolves issues arising on more

than one docket or relating to more than one judgment, separate notices of

appeals must be filed.” Id. at 976 (quoting Pa.R.A.P. 341, note). The failure

to file separate notices of appeal at each docket requires the appellate court

to quash the appeal. Id. at 977. Our Supreme Court held that Walker applies

prospectively to appeals filed after June 1, 2018. Id. at 971.

      In the instant case, because Appellant’s notices of appeal each displayed

more than one docket number, we issued a Rule to Show Cause at 1162 EDA

2019, 1163 EDA 2019, and 1164 EDA 2019, as to why the appeals should not

be quashed pursuant to Walker. Rules to Show Cause, 5/1/19. Appellant

filed a timely response. Response to Rule to Show Cause, 5/10/19, at 1-12.

The Rules were discharged on August 7, 2019, and the matter was referred

to this panel.




                                     -6-
J-S20009-20
J-S20010-20
J-S20011-20

        In Commonwealth v. Johnson, ___ A.3d ___, ___, 2020 PA Super

164, *4 (Pa. Super. filed July 9, 2020) (en banc)), this Court “observe[d] that

[Pa.R.A.P.] 341 and Walker make no mention of case numbers on a notice of

appeal.” Specifically, the en banc Court opined that where an appellant files

a separate notice of appeal at each trial court docket, “[t]he fact that the

notices [of appeal] contained [more than one trial court docket number] is of

no consequence.” Johnson, 2020 PA Super 164, at *5. Because Appellant

filed separate notices of appeal at each docket, he has complied with Walker.

Thus, we shall proceed to address the merits of Appellant’s remaining claims.

        Appellant’s second issue appears to involve two separate, although

related, claims.4 First, Appellant argues that the evidence was insufficient to

support a revocation of probation on each of the cases on appeal. Appellant’s

Brief   at   22.     Second     and    relatedly,   Appellant   maintains   that   the

Commonwealth failed to prove that the conditions of probation relating to

curfew, sex-offender treatment, and possession of non-obscene videos or

games were lawfully imposed. Id. at 22. Appellant states that the Board of

Probation and Parole lacked authority to impose these conditions of probation,

which had not been imposed by the trial court as required by 42 Pa.C.S.

§ 9754. Id. Appellant asserts:



____________________________________________


4  Appellant presented this issue in similar fashion in his Pa.R.A.P. 1925(b)
statement. Pa.R.A.P. 1925(b) Statement, 6/10/19, at 2-3.

                                           -7-
J-S20009-20
J-S20010-20
J-S20011-20

      In the instant case, the lower court, since it set no other
      parameters, apparently considered the legally mandated function
      of specifying “reasonable conditions” of probation as having been
      adequately discharged by its delegation of full responsibility for
      determining those conditions to the Sexual Offenders Unit of the
      State Board of Probation.

Id. at 25. Appellant cites to Commonwealth v. Elliott, 50 A.3d 1284 (Pa.

2012), as support for this position that the agents of the Board “‘cannot

impose any condition of supervision it wishes, carte blanche.’” Appellant’s

Brief at 26 (emphasis in original). Appellant contends that the lower court

here has “done precisely that by its delegation to the Board of total authority

for formulating and implementing any and all conditions of probation, general

and specific.”   Id.   Appellant further maintains that “the Commonwealth

cannot be said to have proven beyond a reasonable doubt that Appellant failed

to comply with legitimate conditions of probation ordered by the lower court

so as to justify revocation of his probation as the court imposed no such

conditions.” Id. at 27. We shall address these issues together.

      The standard for evaluating sufficiency claims is as follows:

      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for the fact-finder[’s].
      In addition, we note that the facts and circumstances established
      by the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant’s guilt may be
      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth

                                     -8-
J-S20009-20
J-S20010-20
J-S20011-20

      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the finder of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Estepp, 17 A.3d 939, 943-944 (Pa. Super. 2011).

      In Elliott, the Pennsylvania Supreme Court addressed the following

question: “[W]hether the Board, county probation officers, or the agents and

officers thereof, can impose conditions upon probationers that are not

explicitly delineated in a trial court’s sentencing and probation order.” Elliott,

50 A.3d at 1289.

            First, under the language provided by the Sentencing Code,
      specifically Sections 9751 and 9771, we generally agree with [the
      a]ppellee and the Superior Court that only “the court, not the
      probation offices and not any individual probation officers, [may]
      impose the terms [and conditions] of probation.” MacGregor,
      912 A.2d at 317. Under Section 9754 of the Sentencing Code,
      this necessitates that the sentencing court, when imposing an
      order of probation: (1) “specify at the time of sentencing the
      length of any term during which the defendant is to be
      supervised;” (2) “the authority that shall conduct the
      supervision;” and (3) attach any “reasonable conditions
      authorized by [Section 9754(c)] as it deems necessary to insure
      or assist the defendant in leading a law-abiding life.” 42 Pa.C.S.
      § 9754.

            Consistent with the canons of statutory construction,
      however, merely because the legislature has placed the authority
      to impose a term of probation, and the conditions thereof, solely
      with the trial courts, we cannot ignore the provisions of the Prisons
      and Parole Code that mandate the Board and its agents to
      establish uniform standards for the supervision of probationers
      under its authority, and further to implement those standards and
      conditions. 61 Pa.C.S. §§ 6131(a)(5)(ii) & 6151. Put differently,

                                      -9-
J-S20009-20
J-S20010-20
J-S20011-20

     if courts shall levy “conditions of probation,” and the Board and its
     agents may impose “conditions of supervision,” consistent with
     the legislative mandates above, we must determine what, if any,
     is the difference between the two and, consistent with the various
     standards of statutory interpretation discussed above, how they
     interlink.

            In our view, the answer is found, again, in the respective
     statutory provisions.     The General Assembly has specifically
     enumerated fourteen conditions that a court may place upon a
     probationer. These conditions, found in 42 Pa.C.S. § 9754(c),
     “shall” be imposed by a sentencing court “to insure or assist the
     defendant in leading a law-abiding life.” 42 Pa.C.S. § 9754(b).
     Moreover, these conditions are inherently non-inclusive, because
     clause (13) of Section 9754(c) permits a court to impose any
     condition necessary to ensure the “rehabilitation of the
     defendant.” Id. § 9754(c). Consistent, then, with a court’s
     constitutional and statutory authority to impose a sentence, see
     e.g. id. §§ 9751, 9754, & 9771, these fourteen conditions must
     be the starting point in any analysis of a probation violation.

Elliott, 50 A.3d at 1291.

     The Court noted that because the trial court must start with these

fourteen conditions, “the Board and its agents cannot impose any condition of

supervision it wishes, carte blanche.” Elliott, 50 A.3d at 1291. The Court

went on to explain, however, that:

            Accepting, however, the remainder of [the appellee’s]
     argument that the Board has no power to impose conditions of
     supervision would ignore that 61 Pa.C.S. §§ 6131(a)(5)(ii) and
     6151 direct the Board and its agents to establish and impose
     “conditions of supervision,” distinct from “conditions of probation.”
     This would be improper. We thus conclude that the Board and its
     agents may impose conditions of supervision that are germane to,
     elaborate on, or interpret any conditions of probation that are
     imposed by the trial court. This interpretation gives meaning to
     all of the statutory provisions relevant to this case and thus: (1)
     maintains the sentencing authority solely with a trial court; (2)
     permits the Board and its agents to evaluate probationers on a

                                     - 10 -
J-S20009-20
J-S20010-20
J-S20011-20

     one-on-one basis to effectuate supervision; (3) sustains the ability
     of the Board to impose conditions of supervision; and (4)
     authorizes that a probationer may be detained, arrested, and
     “violated” for failing to comply with either a condition of probation
     or a condition of supervision. In summary, a trial court may
     impose conditions of probation in a generalized manner, and the
     Board or its agents may impose more specific conditions of
     supervision pertaining to that probation, so long as those
     supervision conditions are in furtherance of the trial court’s
     conditions of probation.

Id. at 1292.

     In the case sub judice, the trial court addressed this issue as follows:

            During the violation hearing it was revealed that on
     September 23, 2018, [A]ppellant was released from state
     custody, having served his entire sentence of incarceration
     because he failed to attend sex offender treatment.           (N.T.
     3/22/19, 4-6). On September 26, 2018, he was arrested for a
     GPS violation and a detainer was lodged against him.             He
     appeared before this [c]ourt on October 17, 2018, at which time
     this [c]ourt lifted the detainer and permitted [A]ppellant to
     continue serving probation.      (N.T. 3/22/19, 4-5). Between
     October 19, 2018 and November 3, 2018, [A]ppellant committed
     five curfew violations. (NT, 3/22/19, 5). He also did not report on
     November 13, 2018, for a sexual treatment evaluation. (N.T.
     3/22/19, 5).

           On November 13, 2018, [A]ppellant reported to a meeting
     at the offices of the Probation Department. (N.T. 3/22/19, 5). In
     his possession, [A]ppellant had a bag containing two children’s
     videos, condoms, and lubricant. (N.T. 3/22/19, 6). It was claimed
     that the videos were gifts for his nephews and that the condoms
     and lubricants were given to him for free while he was out walking
     around. (N.T. 3/22/19, 14, 18). Appellant also explained that the
     curfew violations resulted from his standing outside the shelter
     where he was housed. (N.T. 3/22/19, 19-20). No relief is due on
     [A]ppellant’s claim.

           “Revocation of a probation sentence is a matter
           committed to the sound discretion of the trial court
           and that court’s decision will not be disturbed on

                                    - 11 -
J-S20009-20
J-S20010-20
J-S20011-20

          appeal in the absence of an error of law or an abuse
          of discretion,” Id. “When assessing whether to
          revoke probation, the trial court must balance the
          interests of society in preventing future criminal
          conduct by the defendant against the possibility of
          rehabilitating the defendant outside of prison. In
          order to uphold a revocation of probation, the
          Commonwealth must show by a preponderance of the
          evidence that a defendant violated his probation.”
          Commonwealth v. Allshouse, 33 A.3d 31, 37
          (Pa.Super.2011) (quotation marks and citations
          omitted). “[T]he reason for revocation of probation
          need not necessarily be the commission of or
          conviction for subsequent criminal conduct. Rather,
          this Court has repeatedly acknowledged the very
          broad standard that sentencing courts must use in
          determining whether probation has been violated [.]”
          Commonwealth v. Ortega, 995 A.2d 879, 886
          (Pa.Super.2010) (citations and internal quotations
          omitted).     “A probation violation is established
          whenever it is shown that the conduct of the
          probationer indicates the probation has proven to
          have been an ineffective vehicle to accomplish
          rehabilitation and not sufficient to deter against future
          antisocial conduct.” Id.

     Commonwealth v. Colon, 102 A.3d 1033, 1041 (Pa. Super. 2014).

           In addition, “sentencing courts have discretion to impose
     conditions of probation, [and] such conditions must be reasonable
     and devised to serve rehabilitative goals, such as recognition of
     wrongdoing, deterrence of future criminal conduct, and
     encouragement of future law-abiding conduct.” Commonwealth
     v. Hall, 80 A.3d 1204, 1215 (Pa. 2013). Thus, sentencing courts
     have the authority to impose any condition of probation
     “reasonably related to the rehabilitation of the defendant and not
     unduly restrictive of his liberty or incompatible with his freedom
     of conscience.” Commonwealth v. Infante, 888 A.2d 783, 791
     (Pa. 2005).

           Here, as noted, [A]ppellant claims that this [c]ourt should
     not have revoked his probation because the Commonwealth failed
     to prove that this [c]ourt specifically ordered [A]ppellant to

                                   - 12 -
J-S20009-20
J-S20010-20
J-S20011-20

     comply with the conditions of probation he was found to be in
     violation of and the Department of Probation had no legal right to
     impose them on [A]ppellant. This claim lacks merit.

           Instantly, this [c]ourt ordered that [A]ppellant be
     supervised by the Sexual Offender Unit of the Probation
     Department. That directive was not unreasonable given that
     [A]ppellant was convicted of sexually assaulting children under
     the age of thirteen. The conditions thereafter imposed by the
     Probation Department such as imposing a curfew on [A]ppellant
     and directing him not to possess items that could be considered
     sexually triggering with regard to minors, in response to this
     [c]ourt’s directive were not illegal because they were reasonable
     given[A]ppellant’s convictions and this [c]ourt’s order requiring
     that [A] ppellant be supervised by the Sexual Offender Unit of the
     Probation Department. In Commonwealth v. Elliott, 50 A.3d 1284
     (Pa. 2012), the Supreme Court held that although a Department
     of Probation cannot “impose any condition of supervision it wishes,
     carte blanche”, Elliott at 1291, it may impose conditions that are
     “germane to, elaborate on, or interpret any conditions of
     probation that are imposed by the trial court”. Elliott at 1292.
     The Court then stated:

           In summary, a trial court may impose conditions of
           probation in a generalized manner, and the Board or
           its agents may impose more specific conditions of
           supervision pertaining to that probation, so long as
           those supervision conditions are in furtherance of the
           trial court’s conditions of probation.

     Elliott at 1292.

           The Commonwealth presented more than sufficient
     evidence to find that [A]ppellant violated these reasonable
     conditions given that the Commonwealth presented unrefuted
     evidence that [A]ppellant violated curfew numerous times and
     also had children’s videos together with condoms and lubricant in
     his possession. In fact, the defense conceded that [A]ppellant had
     violated the foregoing conditions during the revocation hearing.
     (N.T. 3/22/19, 7, 9). Given this and in view of the above
     discussion, this [c]ourt suggests that [A]ppellant’s first claim be
     rejected.



                                   - 13 -
J-S20009-20
J-S20010-20
J-S20011-20

Trial Court Opinion, 7/8/19, at 3-6.

      We agree. In the case sub judice, as noted, at docket number CP-51-

CR-0009019-2015, and docket number CP-51-CR-0009020-2015, Appellant

was sentenced, following negotiated nolo-contendere pleas, on July 14, 2016.

At both dockets, Appellant was sentenced to “reporting probation with Sex

Offender’s Condition; . . . Orders to have no unsupervised contact with minors;

to stay away from complainants[.]” Docket Number CP-51-CR-0009019-2015

Order, 7/29/15, at 1; Docket Number CP-51-CR-0009020-2015, 7/29/15, at

1.   Furthermore, upon his first probation violation following sentencing,

Appellant was resentenced on May 15, 2017, to an additional term of

probation and was ordered to be supervised by the Sex Offender Unit of the

Probation Department.      Docket Number CP-51-CR-0009019-2015 Order,

5/15/17, at 1; Docket Number CP-51-CR-0009020-2015, 5/15/17, at 1.

      At the probation violation hearing, the probation officer explained the

basis of Appellant’s violation as follows:

      [PAROLE AGENT]:        He incurred -- he was placed on GPS
      monitoring when you released him at that time at that violation
      hearing. On -- he was placed on GPS on October 19th. From
      October 25th to November 3rd he incurred five different
      violations, curfew violations. I addressed these violations.

            After the first one, I increased his curfew, after the second
      -- the four subsequent ones, I issued a sanction for community
      service.

            Additionally, [Appellant] was referred to . . . sex offender
      treatment. He had an intake date, which I had given him written
      instructions to attend, on November 13th. I have included the

                                       - 14 -
J-S20009-20
J-S20010-20
J-S20011-20

     written instruction, which [Appellant] signed in my packet, at the
     end.

            He failed to report to that evaluation as directed to. He did
     show up to the office that day, unscheduled. He met with my
     supervisor and my deputy. They conferenced him due to multiple
     violations, his failure to attend treatment, and his just blatant
     disregard for the conditions of the supervision.

           He was in possession at that time of a lunch bag, Your
     Honor. We searched the lunch bag and it contained two children’s
     videos, which I have here if you would like to see. But I also made
     photocopies for Your Honor’s packet.

           And so it had these two children’s video games and there
     was also condoms and lube in with the lunch bag. [Appellant] was
     in possession of this. It was contained and it was geared toward
     children, obviously. And it’s extremely concerning to myself.

     THE COURT: Yes. I’d say so.

     PAROLE AGENT: He has displayed, as I said, a blatant disregard
     for the conditions of the supervision. He maxed out because he
     failed to attend sex offender treatment and he also incurred
     numerous misconducts while he was in state custody. So he did
     not have a favorable parole recommendation, and ended up
     maxing out that sentence.

N.T., 3/22/19, at 5-6.

     Appellant’s counsel responded:

           So, for starters, yes, he did have some technical violations.
     We’re not disputing those technical violations. He has been in
     custody on those technical violations since, I believe, November
     13th of 2018.

                                      * * *

           He did violate curfew, he did not get his evaluations done,
     we’re not disputing that. All I’m asking, Your Honor, is that he
     has served time for that. He did serve four months -- more than
     four months now for those technical violations.

                                    - 15 -
J-S20009-20
J-S20010-20
J-S20011-20


             In terms of what the – [parole agent] has brought with the
      games, the condom, and the lube, Your Honor, I will say this: In
      terms of the games, he’s not supposed to have that, it is part of
      the rules. However, as you know, sex offender rules are -- there’s
      a lot. There’s a lot of rules, and he signed the form.

            But, you know, he made a mistake[.]

N.T., 3/22/19, at 9.

      Thus, there is sufficient evidence to establish that Appellant violated the

probationary terms.    Indeed, Appellant acknowledged that he violated the

conditions of his probation relating to curfew, sex-offender treatment and

possession of children’s video games. Moreover, Appellant acknowledged that

he had signed the form outlining the sex-offender conditions.

      Furthermore, the terms of the sex offender probationary rules were

properly set by the Probation Board. The trial court sentenced Appellant to

probation and ordered the length of probation, making such probation subject

to sex offender conditions. As the Court in Elliott explained, probationary

factor (c)(13) is a catchall, allowing for terms necessary to ensure the

“rehabilitation of the defendant.”    Elliott, 50 A.3d at 1291; 42 Pa.C.S.

§ 9754(c)(13).   As this Court also explained in Elliott, “the Board and its

agents may impose conditions of supervision that are germane to, elaborate

on, or interpret any conditions of probation that are imposed by the trial

court.” Id. at 1292. Thus, the Probation Board acted within its authority by

imposing specific conditions in furtherance of the trial court’s order of



                                     - 16 -
J-S20009-20
J-S20010-20
J-S20011-20

probation. Accordingly, Appellant is entitled to no relief on his claim that the

conditions of probation relating to curfew, sex-offender treatment, and

possession of non-obscene children’s videos or games were unlawfully

imposed.

      In his final claim, Appellant argues that the trial court imposed a

manifestly excessive sentence of total confinement for technical probation

violations in derogation of Sections 9771 and 9721 of the Sentencing Code.

Appellant’s Brief at 28. Appellant further asserts that the sentence imposed

was unreasonable and unnecessary to vindicate the authority of the court, and

that the court failed to consider the least restrictive alternatives, Appellant’s

needs, and the possible harm to the community. Id. at 30-31.

      Appellant’s issue challenges the discretionary aspects of his sentence.

We note that “[t]he right to appellate review of the discretionary aspects of a

sentence is not absolute.” Commonwealth v. Zirkle, 107 A.3d 127, 132

(Pa. Super. 2014). Rather, where an appellant challenges the discretionary

aspects of a sentence, the appeal should be considered a petition for allowance

of appeal. Commonwealth v. W.H.M., 932 A.2d 155, 163 (Pa. Super. 2007).

      As we observed in Commonwealth v. Moury, 992 A.2d 162, 170 (Pa.

Super. 2010) (citing Commonwealth v. Evans, 901 A.2d 528 (Pa. Super.

2006)):

      An appellant challenging the discretionary aspects of his sentence
      must invoke this Court’s jurisdiction by satisfying a four-part test:



                                     - 17 -
J-S20009-20
J-S20010-20
J-S20011-20

              [W]e conduct a four-part analysis to determine:
              (1) whether appellant has filed a timely notice of
              appeal, see Pa.R.A.P. 902 and 903; (2) whether the
              issue was properly preserved at sentencing or in a
              motion to reconsider and modify sentence, see
              Pa.R.Crim.P. 708; (3) whether appellant’s brief has a
              fatal defect, Pa.R.A.P. 2119(f); and (4) whether there
              is a substantial question that the sentence appealed
              from is not appropriate under the Sentencing Code,
              42 Pa.C.S.A. § 9781(b).

Id. at 170. Whether a particular issue constitutes a substantial question about

the appropriateness of sentence is a question to be evaluated on a case-by-

case basis.    Commonwealth v. Kenner, 784 A.2d 808, 811 (Pa. Super.

2001).

      Here, two requirements of the four-part test were met in all three

underlying cases: Appellant filed a timely appeal, and Appellant included a

statement raising this issue in his brief pursuant to Rule 2119(f). Moury, 992

A.2d at 170.

      We observe, however, that Appellant failed to meet the requirement

that the issue be properly preserved at sentencing or in a motion to reconsider

and modify sentence. Moury, 992 A.2d at 170. “[W]hen a court revokes

probation and imposes a new sentence, a criminal defendant needs to

preserve challenges to the discretionary aspects of that new sentence either

by objecting during the revocation sentencing or by filing a post-sentence

motion.”   Commonwealth v. Kalichak, 943 A.2d 285, 289 (Pa. Super.

2008); Pa.R.Crim.P. 708(D). The record reflects that Appellant did not object



                                      - 18 -
J-S20009-20
J-S20010-20
J-S20011-20

to the new sentence at the revocation sentencing. N.T., 3/22/19, at 1-24.

Moreover, the record reveals that Appellant filed a post-sentence motion in

only one of the three underlying cases, docket number CP-51-CR-0009020-

2015. Thus, this claim arguably is preserved as to only docket number CP-

51-CR-0009020-2015.

     Furthermore, Pa.R.Crim.P. 708(E) provides:       “A motion to modify a

sentence imposed after a revocation shall be filed within 10 days of the date

of imposition. The filing of a motion to modify sentence will not toll the 30-

day appeal period.”   At docket number CP-51-CR-0009020-2015, the only

underlying docket at which Appellant filed a post-sentence motion, Appellant’s

motion to modify sentence was filed on April 15, 2019, more than ten days

from the imposition of sentence on March 22, 2019. Petition to Vacate and

Reconsider Sentence, 4/15/19, at 1-8. Thus, the motion was untimely and

did not preserve his claim. Accordingly, Appellant has failed to preserve the

challenge to the discretionary aspects of his sentence claim. Moury, 992 A.2d

at 170.

     Judgments of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/6/20


                                    - 19 -